Citation Nr: 0945644	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for nail fungus of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 until 
September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
nail fungus affecting toes on both of his feet.  In a March 
2007 statement, the Veteran reported having received 
treatment for his nail fungus condition at Henry Ford 
Hospital beginning in 1992.  In September 2009, at a hearing 
before the undersigned, the Veteran indicated that he has 
received VA treatment for his nail fungus condition for 
approximately 10 years.

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, it does not appear that the claims folder 
contains all relevant records identified by the Veteran.  As 
such, the Board remands this claim to assist the Veteran in 
the development of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Determine when the Veteran first began 
receiving treatment at the Detroit VAMC 
since his discharge from service, and 
associate with the claims folders any 
records in existence prior to December 
2002, and since October 2006.  If no 
additional records are located or in 
existence prior to December 2002, a 
notation to that effect should be placed 
in the claims file.

2.  Take appropriate steps to attempt to 
acquire treatment records, relating to 
treatment of the Veteran's feet, from the 
Henry Ford Hospital since 1991.  If such 
records cannot be obtained, the RO should 
inform the Veteran that such records 
cannot be located or otherwise obtained.

3.  Thereafter, readjudicate the claim.  
If any benefit on appeal remains denied, 
the Veteran should be furnished a 
supplemental statement of the case and the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

